Citation Nr: 0320727	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-07 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty for training from June 9 to 
September 2, 1978, and on active duty from June 19 to 
September 25, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to service 
connection for a back disorder, an acquired psychiatric 
disorder, and post-traumatic stress disorder.  

In December 2000, the veteran gave sworn testimony before the 
undersigned at a hearing conducted at the RO.  A transcript 
is of record.  When this case was previously before the Board 
in June 2001, it was remanded to the RO for additional 
development, including a VA examination.  Following the 
requested development, the RO continued its denial of the 
claimed benefits.  

The record shows that in a decision dated in May 1982, the 
Board denied claims of entitlement to service connection for 
a back disorder and for an acquired psychiatric disorder.  
These issues have therefore been classified as reflected on 
the title page of this remand.  


REMAND

The RO has denied entitlement to service connection for post-
traumatic stress disorder partly on the basis that that 
disorder has not been diagnosed.  The record indicates that 
the veteran had previously been denied Social Security 
Administration disability benefits and Supplemental Security 
Income.  On VA examination in April 2002, however, it was 
reported that the veteran's last employment was in 1991 as an 
auto mechanic and that he "is receiving social security 
benefits."  The medical records supporting an award of 
Social Security Administration benefits might bear on the 
issue of whether the veteran now has a diagnosis of post-
traumatic stress disorder, as well as on the issue of the 
etiology of any current back pathology.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits or 
Supplemental Security Income, as well as 
the medical records relied upon 
concerning that claim.  

2.  After obtaining any pertinent Social 
Security Administration records, the RO 
should review the file and, after 
undertaking any further indicated 
development, readjudicate the claims for 
benefits currently in appellate status.  

3.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued that should include 
the law and regulations governing 
applications to reopen previously and 
finally denied claims.  The veteran and 
his representative should then be 
provided with an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



